Citation Nr: 1500613	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in North Little Rock, Arkansas.  

In support of his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board Hearing) in February 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

In August 2011, the Board remanded the Veteran's claim, and the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the claim was subsequently denied in an October 2012 supplemental statement of the case (SSOC).  The Board further notes that claims of the withdrawn issues of an increase rating for PTSD and whether new and material evidence was received to reopen the claim of hypertension were also adjudicated in the SSOC; however, it appears that the AMC incorrectly adjudicated these claims because, as was discussed in the August 2011 Board remand, the Veteran withdrew these claims.  To the extent the Veteran wishes to further pursue either of the issues he withdrew, and the Board dismissed, he should contact the RO.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's diagnosed back disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  
CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in September 2006 and October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his disabilities on appeal.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination in August 2012 (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

In March 2010, the Veteran submitted a statement to reopen his claim for entitlement to service connection for his low back disability, and the Board reopened the issue in a February 2011 decision.  The Board then remanded the issue of service connection for a back disability for additional development.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his back disability.  Osteoarthritis of the back is not documented in the service treatment records of for approximately 40 years after service discharge.  

The Board now turns to whether the Veteran can be directly service connected for his back disability.  The Veteran contended in his March 2010 statement that he was injured in service while he was in boot camp, when he was required to train in full combat gear and while carrying his weapons and ammunition.  He further asserts that this injury led to his current condition of osteoarthritis of his back.  The Board notes that the Veteran has submitted a December 2009 statement from his private physician, Dr. K., who diagnosed the Veteran with "some aches and pains and osteoarthritis of the back."  Therefore, the Veteran has a current diagnosis and meets the first element of Shedden.  

With regard to an in-service injury, the Board takes note that the Veteran's service treatment records (STRs) do reflect findings of scoliosis of the thoracic spine in August and September of 1969, and general backache in 1968, at which time, the Veteran stated that he had experienced back pain for as long as he could remember that was not the result of any trauma and was aggravated by heavy lifting.  However, at another treatment session in service, it was noted that no scoliosis was noticeable.  Moreover, the Veteran did not complain of any back problems at his separation examination in 1969; however, he did have treatment for a back disability in-service.  Therefore, this is sufficient to meet element two of Shedden.  

Finally, the Board finds that it is the third element of Shedden upon which the Veteran's claim for a back disability fails.  The Veteran was afforded a VA examination in August 2012, at which point the examiner reviewed the Veteran's claims file and his medical history, and opined that his current back disorder was less likely than not related to any in-service incident.  The examiner noted that an "isolated incident in-service was not severe enough or injurious enough to cause an arthritis to suddenly be recognized."  

The Board finds that the examination report and opinion are highly probative.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed back disability and his service, specifically his February 2011 hearing testimony in which he reported that since his service he has experience dull, aching pain in his back which he stated he treats with Motrin.  

The Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain.  The Veteran is competent to report symptoms such a back pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran testified at a Board hearing that the back pain he experienced in service never went away and that he failed to report it at his separation physical because he simply wanted to go home.  However, while the Veteran asserts that back pain has persisted since service, and even accepting his contention that he did not report back problems at his separation physical, he denied actually seeking any treatment for back problems until approximately 2009, nearly 40 years after separating from service.  During this time, the Veteran did seek treatment for other medical conditions, including psychiatric problems, but he failed to describe back problems during that treatment.  Moreover, when the Veteran eventually did seek back treatment, it was noted in several VA treatment records that the back pain had resulted from specific post-service injuries.  As such, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology, given the findings of a normal back at separation and the Veteran's failure to seek back treatment for years after service while seeking medical treatment for other problems.

Additionally, while the Veteran believes that his osteoarthritis is the result of back pain he experienced in service, osteoarthritis of the back is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Rather, osteoarthritis is a disease that involves medically complex disease processes and can result from multiple etiologies, and it therefore requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current back disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board finds the August 2012 VA examiner's opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.  Of note, the examiner's conclusion has not been undermined or challenged by any other medical opinion or evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current back disability and his military service.  The Veteran's claim of entitlement to service connection for his back disability is therefore denied.


ORDER

Service connection for a back disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


